DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
	Applicant’s response of 9/26/22 does not render the application allowable.
Remarks
	Claims 1-33 are pending in the application with claims 1-14 considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Enhancement of Perovskite-Based Solar Cells Employing Core-Shell Metal Nanoparticles).
As to claim 1-7, Zhang is directed to a PV device comprising a semiconductor, which semiconductor comprises a metal halide perovskite (CH3NH--3PbI3-xClx; pp 4505 C2); and a passivation agent which is an organic compound (spiro-OMeTAD; pp 4506; C1, para 2).  Though the reference does not explicitly teach the molecular weight (being less than 1000 g/mol), CH3NH3PbX3 is taught in the instant disclosure (0004) and therefore is held to have the claimed required molecular weight and the limitation is met.  Further, the prior art does not teach chemical bonding at the grain boundaries.
Regarding claims 8-9, the prior art teaches the same configuration and same passivation organic layer/metal halide perovskite as the instant invention.  Therefore, it is the Examiner’s position that the interface would be expected behave identically to the instant device and thus the requirements of the bonding at the surface is held to be the same in the prior art as the instant invention.
Regarding claims 10-11, the prior art teaches the layer of semiconductor being without open porosity (reference is silent to perovskite having porosity and thus claim is met; see full discussion of perovskite on pp 4505-4506).
Regarding claim 12, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
Regarding claim 13, the prior art teaches the photovoltaic device comprising a n-region comprising an n layer, a p region comprising a p layer between the n and p region and the layer of semiconductor (see configuration in Figure 1a and corresponding text).
Regarding claim 14, the prior art teaches the PV device comprising a layer of the instant semiconductor of claim 1 (see configuration in Figure 1 and also abstract).
Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. Applicant argues that the Zhang reference describes the enhancement of perovskite-based solar cells but that the spiro-OMeTAD acts as a hole conductor and not as the required passivation layer and that Stranks fails to cure the deficiencies (pages 8-9).
The Examiner respectfully disagrees.  The prior art teaches the structural limitations of the device and Applicant is reminded that the reference is not required to teach the functional language of the claim.  The spiro-OMeTAD of the prior art is capable of acting as a passivation layer and therefore the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726